Citation Nr: 0923573	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
right wrist.

2.	Entitlement to service connection for left wrist 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1943 to May 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for arthritis of the left 
wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the right wrist was not present in service or 
for many years following active duty separation, and it is 
not causally related to active service.  


CONCLUSION OF LAW

Arthritis of the right wrist was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required, however, where a condition in service 
is noted but is not, in fact, chronic; continuity is also 
required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service-
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
veteran's service; arthritis is one of the chronic conditions 
included in this list.  38 C.F.R. §§ 3.307, 3.309.  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service connection for arthritis in his right wrist.  The 
Board finds, however, that a grant of service connection for 
arthritis of the right wrist is not warranted because there 
is no showing that the Veteran's current arthritis resulted 
from his military service.

The Veteran's service treatment records do not contain any 
reference to problems with his right wrist.  While the 
Veteran was hospitalized in August of 1945 for problems with 
his left wrist, he did not report then or at a later date 
that his right wrist was similarly afflicted.  Given that the 
Veteran had specifically reported a problem with his left 
wrist, it is unlikely that he would have remained silent 
about any pain he was experiencing with his right wrist at 
the same time.  Further, a physical examination conducted in 
April 1946 prior to the Veteran's discharge does not state 
that the Veteran was experiencing any pain in his right 
wrist.

There is also no evidence of arthritis of the right wrist 
within a year of the Veteran's separation from service; 
instead, the earliest evidence of a right wrist disorder 
comes decades later.  The Veteran was injured in a hunting 
accident in 1983, suffering a gunshot wound to his right arm.  
According to a work tolerance screening submitted by the 
Veteran, he "had multiple surgical procedures and therapy on 
several occasions" as a result of this accident.  That wound 
was significant enough so as to prevent him from working 
again.  A February 2008 VA medical examiner stated that while 
this Veteran has severe impairment in his right wrist and 
right hand, the impairment is "secondary to the gunshot 
wound of 1983."  The examiner stated that he could see "no 
relationship from anything that happened . . . to his right 
wrist while on active duty that would account for all the 
problems noted in this wrist at this time."  

Further, in making its decision, the Board may consider the 
length of the period following service where the Veteran did 
not report the symptoms being complained of in the present 
issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 
2000).  There is no evidence that the Veteran reported any 
problems with his right wrist until his 1983 accident, more 
than thirty-five years after he left active duty.  Given that 
this is the case, the Board cannot find that any pain the 
Veteran experiences today in his right wrist is causally 
connected to his service in World War II.  

In summary, the Board finds that arthritis of the right wrist 
was not present in service or for many years following active 
duty separation, and it is not causally related to active 
service.  Arthritis of the right wrist was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter addressed all of the factors discussed in the Dingess 
case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirement of the VCAA applies to 
all five elements of a service connection claim).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained all available service treatment records 
and all VA and private treatment records.  The Veteran's 
service treatment records include those related to his 
hospitalization in Belgium in 1945; both the Board in this 
decision and the RO in its rating decision have scrutinized 
these records in making their conclusions.  Also, though the 
RO requested the Veteran's Social Security Administration 
(SSA) medical records and the SSA indicated that these 
records had been destroyed, the Veteran submitted private 
medical records of his own.  These records are substantially 
similar to that which the SSA would have produced.  The Board 
notes that a medical examination and opinion have already 
been obtained, and the evidence which is already of record is 
adequate to allow resolution of this issue of the appeal.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
this particular issue.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and, therefore, 
appellate review does not result in prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for arthritis of the right wrist is 
denied.  


REMAND

The Veteran contends that he has a left wrist disability that 
had its onset in the Army.  The Board shall remand this issue 
for further development of the factual record.  

An August 1945 Army hospital record shows that the Veteran 
was treated for left wrist swelling and tenderness, initially 
diagnosed as arthritis.  The Veteran was treated for two 
weeks, at which time the swelling subsided, and the final 
diagnosis was acute tenosynovitis.  

The report of a February 2008 examination conducted for VA 
purposes shows the veteran was diagnosed to have mild 
osteoarthritis.  The examiner noted, however, that 
tenosynovitis does not cause arthritis, as the tendons are 
separate from the joint itself.  It was his conclusion that 
any arthritis that occurred around the Veteran's wrist would 
not be secondary to the Veteran's tenosynovitis.  

With both the Veteran and his medical team concentrating on 
the Veteran's arthritis, there is one issue for which the 
Board finds it important to develop a greater factual record.  
The Veteran's recent medical records state that he also has 
left wrist carpal tunnel syndrome, and that he required 
surgery for this problem.  The exact date of the surgery is 
unknown, however, with his medical records from 2007 simply 
stating that he underwent the surgery several years before.  
While the VA examiner who treated the Veteran in 2008 did not 
find a connection between the arthritis that the Veteran 
suffers from today and the pain he had while in service, the 
examiner did not make any findings with regard to whether the 
Veteran's carpal tunnel syndrome may be linked to the 
complaints treated in service.  An opinion in this regard 
should be obtained.  

Further, while the file contains the Veteran's VA medical 
records from 2006 to the present, we have neither any VA 
records prior to this time nor any records regarding his 
carpal tunnel surgery.  Additional treatment records should 
be sought as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the Veteran to 
identify the places at which he was 
treated for left wrist carpal tunnel 
syndrome since service.  With any 
necessary assistance from the Veteran, 
the RO should then attempt to obtain 
copies of the treatment records 
identified.  

2.	The Veteran should be afforded a VA 
examination to determine whether the 
Veteran's post service left wrist 
carpal tunnel syndrome is etiologically 
related to the left wrist complaints 
noted in service.   The claims folder, 
including the service medical records, 
should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should 
record the full history of the claimed 
disorder and include the reasons for 
the conclusions offered.  

3.	Thereafter, the RO should readjudicate 
the appeal.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  In this case, the 
issue being remanded is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


